Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 04/12/2019 has been considered by the Examiner.
Claim Objections
Claim 1 is objected to because of the following informality: in line 10,  “said machine being wherein said moving element…” should read “wherein said moving element…”
Claim 15 is objected to because of the following informalities:  
Line 1: “…wherein by varying…” should read “…wherein varying…”
Line 3: “…to prevent…” should read “prevents”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: “pre-heating means” and “means for injecting” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 3, the claim is currently written to depend upon itself.
Regarding claim 14, the claim as written depends on claim 1 but fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said vertical axis" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2 and 5-12 are rejected by virtue of their dependence on rejected claim 1.
Claim 3 incorrectly depends upon itself and it is thus unclear what subject matter it is intended to further limit as well as on which claim limitations it is intended to depend. Therefore, there is insufficient antecedent basis for the recited limitations “said actuator means” and “the nozzles” in line 2 and “the tool-carrier frame” in line 3.
Claim 4 is rejected by virtue of its dependence on rejected claim 3.
Claim 6 recites the limitation “said second frame” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the claim limitations “pre-heating means” and “means for injecting” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 13 recites the limitation "the collimation and scanning system" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites both an apparatus and a process of using the apparatus. When both an apparatus and a method are claimed in the same claim it is unclear whether infringement occurs when the apparatus is constructed or when the apparatus is used. Therefore, the scope of the claim is indefinite. See MPEP 2173.05(p). 
Furthermore, claim 14 recites the limitation “the numeric-control unit” in line 18. There is insufficient antecedent basis for this limitation in the claim.
Claims 15-17 are rejected by virtue of their dependence on rejected claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Shimoyama (WO2015141335A1).
Regarding claim 1, Shimoyama teaches (Figs. 1, 5 and 7) a laser operating machine (1) for additive manufacture of objects, via a process of laser thermal treatment of metal powders, in particular via fusion, comprising a movement structure (71), which is mobile in a working space that comprises a working surface (12), said machine operating according to a first Cartesian system of axes of movement and being configured for supporting a moving element (33B) that comprises one or more nozzles (331) for emitting jets of powder to be treated thermally, a working substrate (110) (lines 89-100, 959-964), and an optical laser assembly (330) for conveying a laser beam (200) to form a laser spot focused on said working substrate in order to carry out thermal treatment on said powders, wherein said moving element comprises: an upper portion (330) fixedly associated to said movement structure, said optical laser assembly being set in said upper portion; a lower portion, set in which is a tool-carrier frame (lower portion of 330), arranged on which are said one or more nozzles (331) for emitting jets of powder (lines 245-276), and in that said nozzles are arranged on said frame so that longitudinal axes (Fig. 2) thereof form an angle of inclination with respect to said vertical axis such that jets of said nozzles intersect in a powder-deposition point, said machine comprising actuator means (81) for varying said angle of inclination of said longitudinal axes of said one or more nozzles (lines 959-976), said optical laser assembly being set in the moving element so as to send the laser beam onto the working surface passing within a perimeter defined by said plurality of nozzles for emitting jets of powder (lines 245-276).
Regarding claim 2, Shimoyama further teaches (Fig. 7) on said tool-carrier frame (lower portion of 330), which in particular has a circular shape, the nozzles (331) are fixed in a rotatable way, via rotation pins (Ax) fixed on the frame, so as to be able rotate about an axis substantially tangential to the 
Regarding claim 3, Shimoyama further teaches (Fig. 7) that the actuator means comprise rotary actuators (81) for rotating the nozzles (331) about an axis tangential to the tool-carrier frame (lower part of 330) (lines 959-973).
	Regarding claim 5, Shimoyama further teaches (Fig. 7) that the tool-carrier frame (lower portion of 330) and said arrangement of a plurality of nozzles (331) identify a circular perimeter (lines 55-57).
	Regarding claim 10, Shimoyama further teaches (Fig. 7) that the nozzles (331) comprise pre-heating means and/or means for injecting a supporting and protecting process gas (lines 245-252).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama in view of of Dekumbis et al. (US5147999A), hereinafter Dekumbis.
Regarding claim 7, Shimoyama teaches all of the elements of the current invention as described above except that the lower portion is configured for rotating the frame about a frame axis parallel to a vertical axis of said first Cartesian system of axes.
Dekumbis teaches (Fig. 1) a laser welding device (1) comprising a tool-carrier frame, on which a nozzle (15) for emitting jets of powder is arranged, configured to rotate about an axis parallel to a vertical axis of a Cartesian system of axes (Fig. 5; Column 2, lines 31-41; Column 4, lines 62-68; Column 5, lines 6-10; Column 6, lines 12-20). Dekumbis teaches that the tool-carrier frame is configured to 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Shimoyama to incorporate the teachings of Dekumbis to include that the lower portion is configured for rotating the frame about a frame axis parallel to a vertical axis of the first Cartesian system of axes. Doing so would enable the production of layers of a complex form and largely homogenous quality.
Regarding claim 8, Shimoyama further teaches (Fig. 5) that the lower portion comprises a duct (333) oriented in a direction of the working space and in that said optical assembly is configured for sending the laser beam (200) through said duct and subsequently within the perimeter of the nozzles (331) (lines 739-440).
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama in view of Carracoi et al. (WO2015181772A1), hereinafter Carracoi.
Regarding claim 13, Shimoyama teaches all of the elements of the current invention as stated above except that a laser source for the thermal-treatment process is co-located with the collimation and scanning system.
Carracoi teaches (Fig. 1) a laser operating machine for additive manufacturing (1) comprising (Fig. 4) a laser source (L) for the thermal-treatment process that is co-located with the collimation and scanning system (20 and 21) (Page 7, lines 22-25). Carracoi teaches a laser source for the thermal-treatment process that is co-located with the collimation and scanning system as it focuses the laser spot of the laser beam along the desired path on the emitted powders to perform the desired sintering function (Page 12, line 32 through Page 13, line 8).

Regarding claim 14, Shimoyama teaches all of the elements of the current invention as stated above, including the laser operating machine according to Claim 1. Shimoyama further teaches a method for additive manufacture of objects, via a process of laser thermal treatment of metal powders, in particular via fusion (lines 18-21), the method comprising controlling (Fig. 7) actuators (81) of the laser operating machine (1) that are associated to axes of the machine via a numeric-control unit and a servo-control module (control device 17) to describe trajectories via respective axes in order to follow said laser thermal-treatment path and said powder-emission path, wherein said operation of controlling actuators comprises an operating mode in which actuators of said moving element are controlled for varying the angle of inclination of said nozzles (331) (lines 245-276; lines 959-976). 
Shimoyama does not teach said method comprising: setting a powder-emission path for emitting via said nozzles in said frame powders of a material to be treated thermally on the working surface according to the powder-emission path; setting a laser thermal-treatment path for sending, via said optical assembly, a focused spot of a laser beam according to the laser thermal-treatment path onto said powders emitted according to said powder-emission path to perform thermal treatment thereof, said laser thermal-treatment path comprising moving, according to an internal trajectory, said spot also to anticipate, in a pre-heating phase, or to follow, in a post-heating phase, the point of deposition of said powders in which a step of thermal treatment is carried out; and arranging said nozzles on said frame so that longitudinal axes thereof form an angle of inclination with respect to said vertical axis such that jets of said nozzles intersect in a powder-deposition point.

Additionally, although neither Shimoyama nor Carracoi explicitly teach pre-heating or post-heating, this claim limitation is not considered inventive as pre-heating and post-heating using the laser beam is standard practice known to one of ordinary skill in the art, as acknowledged in the Specification of the current invention (Page 3, lines 3-10).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Shimoyama to incorporate the teachings of Carracoi to include the method as described above. Doing so would improve the precision, speed, and productivity of the additive manufacturing process.
Regarding claim 15, Shimoyama in view of Carracoi teaches all of the elements of the current invention. Although neither Shimoyama nor Carracoi explicitly teach varying said angle of inclination of said longitudinal axes of said one or more nozzles to prevent the position of the nozzles from intercepting the laser spot controlled according to the laser thermal-treatment path and the internal 
Furthermore, where the nozzles of Shimoyama (See Figs. 2 and 4) and Carracoi (See Fig. 4) are placed on their respective apparatuses and the angles of inclination at which they are capable of being positioned achieve the desired function of the claim limitation, i.e. preventing the position of the nozzles from intercepting the laser spot. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Shimoyama to incorporate the teachings of Carracoi to include varying said angle of inclination of said longitudinal axes of said one or more nozzles to prevent the position of the nozzles from intercepting the laser spot controlled according to the laser thermal-treatment path and the internal trajectory.
Regarding claim 16, Shimoyama further teaches varying said angle of inclination of said longitudinal axes of said one or more nozzles for satisfying one or more of the following conditions: avoiding obstacles present in the working space; varying the shape of the powder-deposition point; and varying the height of the powder-deposition point (lines 987-1012; lines 1117-1119).
Claims 9, 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama in view of Dekumbis, further in view of Carracoi.
Regarding claim 9, the combination of Shimoyama in view of Dekumbis teaches all of the elements of the current invention as stated above except that the optical laser assembly comprises optical-scanning means for positioning said laser spot in the working space, which operate according to a respective set of axes of movement.
Carracoi teaches (Fig. 1) a laser operating machine for additive manufacturing (1) comprising (Fig. 4) an optical assembly with an optical-scanning means (20) for positioning a laser spot (S) in the working space (100) that operates according to a respective set of axes of movement (Page 7, lines 11-21). Carracoi teaches an optical-scanning means for positioning a laser spot in the working space that 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Shimoyama in view of Dekumbis to further incorporate the teachings of Carracoi to include that that the optical laser assembly comprises optical-scanning means for positioning said laser spot in the working space, which operate according to a respective set of axes of movement. Doing so would focus the laser spot of the laser beam along the desired path on the emitted powders to perform the desired laser thermal treatment.
Regarding claim 11, Shimoyama in view of Dekumbis teaches all of the elements of the current invention as stated above except that the respective set of axes of movement comprises two axes of rotation of an axis of the laser beam incident on the working surface, which are perpendicular to one another, and an axis of translation of the laser spot along said axis.
Carracoi further teaches (Fig. 4) the respective set of axes of movement comprises two axes of rotation of an axis of the laser beam (L) incident on the working surface (100), which are perpendicular to one another, and an axis of translation of the laser spot (S) along said axis (Page 7, line 22 through Page 8, line 28). Carracoi teaches that the respective set of axes of movement comprises two axes of rotation of an axis of the laser beam incident on the working surface, which are perpendicular to one another, and an axis of translation of the laser spot along said axis as it focuses the laser spot of the laser beam along the desired path on the emitted powders to perform the desired sintering function (Page 12, line 32 through Page 13, line 8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Shimoyama in view of Dekumbis to further incorporate the teachings of Carracoi to include that the respective set of axes of movement comprises two axes of 
Regarding claim 12, Shimoyama in view of Dekumbis teaches all of the elements of the current invention as stated above. Shimoyama further teaches varying the focusing diameter of the laser spot (lines 740-743). 
Shimoyama in view of Dekumbis does not teach that the optical-scanning means comprise two orienting mirrors for orienting the laser beam in a conical space defined by said two axes of rotation, and an adaptive-collimation element for varying the diameter and a focusing point of the laser spot along said axis of translation and the focusing diameter of said laser spot within said conical space, and a stationary mirror that directs, in particular horizontally, towards the orienting mirrors the vertical laser beam coming from the adaptive-collimation element.
Carracoi further teaches (Fig. 4) that the optical-scanning means (20) comprises an orienting mirrors (27) for orienting the laser beam (L) in a conical space defined by said two axes of rotation, and an adaptive-collimation element (21) for varying the focusing point of the laser spot (S) along said axis of translation and within said conical space, and a stationary mirror (26) that directs, in particular horizontally, towards the orienting mirror the vertical laser beam coming from the adaptive-collimation element (Page 7, line 22 through Page 8, line 28). Carracoi also suggests that the diameter of the focused laser beam can be varied (Page 21, lines 12-16). Carracoi teaches the elements as described as they focus the laser spot of the laser beam along the desired path on the emitted powders to perform the desired sintering function (Page 12, line 32 through Page 13, line 8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Shimoyama in view of Dekumbis to further incorporate the 
Regarding claim 17, the combination of Shimoyama and Carracoi teaches all of the elements of the current invention as stated above except that operation of controlling actuators comprises an operating mode in which said actuators of said moving element are controlled for moving said tool-carrier frame in a way mobile with respect to said optical assembly, by rotating it at least about the vertical frame axis, so as to prevent the position of the nozzles from intercepting the laser spot controlled according to the laser thermal-treatment path and the internal trajectory.
As described above, Dekumbis teaches (Fig. 1) a laser welding device (1) comprising a tool-carrier frame, on which a nozzle (15) for emitting jets of powder are arranged, configured to rotate about an axis parallel to a vertical axis of a Cartesian system of axes (Fig. 5; Column 2, lines 31-41; Column 4, lines 62-68; Column 5, lines 6-10; Column 6, lines 12-20). Dekumbis teaches that the tool-carrier frame is configured to rotate about a frame axis parallel to a vertical axis of a first Cartesian system of axes as it enables welded-on layers of a complex form and largely homogenous quality to be produced (Column 3, lines 42-44). Furthermore, where the nozzles are placed on the tool carrier frame as well as their ability to rotate prevents the position of the nozzles from intercepting the laser spot controlled according to the laser thermal treatment path and the internal trajectory.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Shimoyama in view of Dekumbis to further incorporate the .
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 4 would be allowable for disclosing an actuator means comprising a first ring, hinged on which is each nozzle, and a second ring, mobile in a vertical direction, which comprises a respective rotation pin engaged in a slot made on the nozzle.
As described above with regards to claim 3, Shimoyama teaches (Figs. 1, 5, and 7) a laser operating machine (1) for additive manufacture of objects comprising an actuator means, further comprising rotary actuators (81) for rotating the nozzles (331) about an axis tangential to the tool-carrier frame (lower part of 330) (lines 959-973). Shimoyama fails to teach that the nozzles are hinged on a ring rotatable by the actuators as well as that the actuators comprise a second ring, mobile in the vertical direction, which comprises a respective rotation pin engaged in a slot made on the nozzle.
 Dekumbis, as described above with regards to claim 7, teaches (Fig. 1) a laser welding device (1) comprising a tool-carrier frame, on which a nozzle (15) for emitting jets of powder is arranged, 
Carracoi teaches (Fig. 1) a laser operating machine for additive manufacturing (1) comprising a (Fig. 3) plurality of nozzles (34) on a ring (30) movable by a sliding moving element (12) (Page 8, line 31 through Page 9, line 20).
Based on the configurations of Dekumbis and Carracoi it would be improper hindsight to modify Shimoyama to include that the actuator means comprises a second ring, mobile in a vertical direction, which comprises a respective rotation pin engaged in a slot made on the nozzle. One of ordinary skill in the art would instead be drawn to the single ring configuration comprising a plurality of nozzles, as taught by Carracoi, made rotatable by the actuators capable of rotating a ring, as described by Dekumbis. Therefore, the combination of features as described by claim 4 is considered to be allowable.
Claim 6 would be allowable due to its dependence on claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571)272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        March 16th, 2021

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761